DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 29-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 1:
Claim 1 recites the limitation "the solution" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation “the solution” is interpreted as –the first solution–.
Claim 1 recites the limitation "the composite filament" in line 18.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination the limitation “the composite filament” is interpreted as –the wet composite filament–.
Claim 1, in line 15, includes the limitation “over a series of rollers.” However, it is unclear from the claim language whether this is intended to include passing the filament over the same rollers and through the same solution a second time or if this is intended as a separate set of rollers. For the purposes of examination this has been interpreted as requiring a second set of rollers.
Claims 2-4 and 29-38 are rejected as depending from an indefinite claim.

Allowable Subject Matter
Claims 32 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
.

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
Applicant first argues that Jang does not teach passing the filament through a die but rather through a deposition nozzle. This argument is moot in view of the current rejection where Jang is not relied upon for teaching a die but rather Mark is relied upon.
Applicant next argues that Mark does not teach a heated die or the use of a polymeric lubricant. First, Mark explicitly discloses the use of a heated forming die (para 0294). Second, Mark does not disclose a specific type of lubricant. However, polymeric lubricants are well known in the art of forming composite filaments. For example, Novich discloses several polymeric lubricants usable in making composite filaments (col 27 ln 31-col 28 ln 3). It is the Examiner’s position one of skill in the art would readily recognize a polymeric lubricant for its usefulness for the intended purpose.
Applicant’s remaining arguments are directed toward Zimics and, as such, are moot as Zimics is not used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 29-31, and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US5936861 – previously of record) in view of Mark (US20150108677 – previously of record), Gaillard (US20160347009 – previously of record), and Novich (US6419981).

In reference to claims 1, 29, 30, 31, 35, and 36:
Jang discloses a method for forming a composite filament for use with an additive manufacturing device (abstract) comprising: 
immersing a continuous filament in a first solution, the first solution including a first thermoplastic polymer and a solvent for the first thermoplastic polymer (col 9 ln 20-29), 

 removing the solvents from the wet composite filament (col 9 ln 20-32).
Jang does not disclose feeding the composite filament to a heated die; feeding a polymeric lubricant to the heated die, wherein the composite filament is shaped to a predetermined cross-sectional shape and coated with the polymeric lubricant within the heated die (claim 1), wherein the pre-determined cross-sectional shape comprises a circular cross-sectional shape (claim 29), or wherein the pre-determined cross-sectional shape comprises a flat tape or an oval (claim 30). However, this is taught by Mark. Mark discloses a method for forming a composite filament for an additive manufacturing device (para 0107-0115; Figs. 49A-49I). Mark further discloses that the continuous core element can be extruded through an extrusion die in order to form a composite filament with a desired shape and size to provide a smooth, constant diameter, composite filament (para 0291), wherein the filament can be coated by a second matrix material by the extrusion die (para 0293; Fig. 49A), and the use of lubricants to reduce dragging friction and to reduce surface roughness from dragging the filament through a cooling die and to improve slip at the fiber surface (paras 0292 and 0310). Mark further teaches that the die may form the impregnated material into a desired shape, such as a circle or oval cross section (para 0133). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Jang with the shaping operation via an extrusion die of Mark in order to obtain a smooth, constant diameter, composite filament with a desired shape and size.
Jang does not disclose immersing the wet composite filament in a second solution, pulling or pushing the wet composite filament over a series of rollers that are immersed in the second solution (claim 1), wherein the first thermoplastic polymer and the second thermoplastic polymer are the same 
Jang does not disclose the first thermoplastic polymer or a second thermoplastic polymer exhibiting a glass transition temperature of about 150°C or greater. However, this is taught by Gaillard. Gaillard discloses a method of manufacturing a fibrous material preimpregnated with thermoplastic polymer by immersing the fibrous material within a thermoplastic polymer bath (abstract; Fig. 1). Gaillard further discloses that coating is performed to a single roving or a plurality of parallel rovings using a thermoplastic polymer having a glass transition temperature greater than 150 degrees C (para 0029 disclosing the use of polyaryl ether ketones (PAEK) as the polymer. PAEK has a glass transition temperature of 150-158 degrees C). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the thermoplastic taught by Gaillard to the thermoplastic suggested by Jang because Jang explicitly suggests utilizing a thermoplastic and one of skill in the art would have been motivated to utilize a thermoplastic known for use in coating filaments or rovings.

In reference to claim 2:
In addition to the discussion of claim 1, above, Jang further discloses wherein the wet composite filament is subjected to energy to encourage the solvent removal (The resin-fiber stream 106 is driven through a series of rollers (e.g. 108,110) to promote resin impregnation and fiber wet-out, and to drive off the solvent (if present). Optionally, a chemical fume hood or fume extraction device equipped with a vacuum pump may be attached to the apparatus to facilitate removal of solvent)(col 9 ln 25-32).

In reference to claim 3:
In addition to the discussion of claim 1, above, Jang further discloses wherein the continuous filament is pulled through the first solution (col 9 ln 20-29).

In reference to claim 4:
In addition to the discussion of claim 1, above, Jang further discloses wherein the continuous filament is a component of a continuous filament roving (col 6 ln 32-36).

In reference to claim 34:
In addition to the discussion of claim 1, above, Mark further discloses the first thermoplastic polymer comprising polyetherimide (para 0136). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a material known as suitable for the intended purpose, covering one or more filaments in the core of an additive manufacturing filament, because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Claim33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, Mark, Gaillard, and Novich as applied to claim 1, above, and further in view of Swanson (US20010030383).
In addition to the discussion of claim 1, above, modified Jang does not teach further comprising collecting the composite fiber by use of a take-up reel following exit of the composite filament from the die. However, the use of reels to store premade filament is well known in the art. For example, Swanson teaches that utilizing premade filament wrapped around reels allows for convenient loading and unloading of filament from the machine (abstract). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize a take-up reel to collect and store the completed composite fiber in order to allow the fiber to be used in other machines and sold as a standalone product.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang, Mark, Gaillard, and Novich as applied to claim 1, above, and further in view of Shiraki (US20090062426 – previously of record).
Modified Jang does not disclose wherein the continuous filament has an ultimate tensile strength of about 3,000 MPa or greater. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Shiraki discloses the use of carbon fiber having a tensile strength of 4000 MPa (para 0103) for making carbon fiber strands for reinforcing thermoplastic resins (title) wherein the reinforced strand is produced by immersing the strand in a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/               Primary Examiner, Art Unit 1742